Citation Nr: 0330964	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for a pulmonary 
disability secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served in the US Navy from January 1967 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia, that denied the benefits sought.

On his substantative appeal, dated January 13, 1997, the 
veteran requested a hearing at his local VA RO.  The veteran 
subsequently changed his request and asked that a hearing be 
accomplished before the Board.  In April 2001, the appellant 
waived the right to an in-person hearing with a member of 
the Board and indicated a desire for a videoconference 
hearing.  Said videoconference hearing was held before the 
undersigned - the hearing was held in April 2001 and a 
transcript has been prepared and included in the claims 
folder for review.  The appeal had originally included the 
veteran's claim for entitlement to service connection for 
the loss of use of the right arm and for a kidney 
disability; however, those issues were withdrawn at the 
hearing.

Following the videoconference hearing, additional medical 
consultation and treatment records were obtained, along with 
a waiver by the veteran, for their consideration by the 
Board.  The Board then issued a Decision/Remand on the 
matter in July 2001.

In that Decision/Remand, the Board denied entitlement to 
service connection for degenerative joint disease of the 
cervical spine and for the residuals of a skin disorder.  
The issues of entitlement to service connection for a 
prostate disability and a pulmonary disorder, along with 
entitlement to compensable evaluation for hemorrhoids, were 
remanded to the RO for additional development.  Since July 
2001, the RO has granted entitlement to service connection 
for a prostate disorder, and has assigned a disability 
rating for that condition.  Thus, only two issues remain 
before the Board on appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's hemorrhoid condition is manifested by 
occasional internal and external hemorrhoids, which produces 
some discomfort and spot bleeding.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4, Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran avers that the RO was incorrect when it refused 
his request for a compensable evaluation for hemorrhoids.  
He believes that they are more serious than currently rated, 
and prays that the Board grant him the relief he seeks.

In May 1996, the veteran underwent a VA General Medical 
Examination.  During the workup for that examination, the 
veteran told the examiner that he had undergone a 
hemorrhoidectomy in 1979.  He stated that he experienced 
some occasional bleeding and itching, for which he used an 
over-the-counter medicine.  He did not suggest that he was 
suffering from any additional symptoms or manifestations as 
a result of his hemorrhoid condition.  

Subsequent to that examination, the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation therefor.  VA Form 21-6796, Rating Decision, July 
10, 1996.  Shortly after he was notified of that decision, 
the veteran filed a notice of disagreement; however, he did 
not complain of any additional symptoms related to his 
hemorrhoids.  

Following his statements to the VA, the veteran underwent a 
VA Rectal Examination in December 1996.  The examination 
results were unremarkable with the examiner noting minimal 
anal skin tags.  The doctor provided additional specifics by 
stating that the veteran was not suffering from bleeding, 
soiling, incontinence, diarrhea, tenesmus, anemia, fecal 
leakage, and the like.  The examination report noted that 
the veteran was experiencing mild macrocytic anemia with 
neutropenia, but this was not etiologically linked to the 
veteran's hemorrhoids or skin tags.  

The veteran then proffered testimony before the Board, as 
noted in the Introduction.  During that testimony, the 
veteran complained of flare-ups, discomfort, and occasional 
bleeding.

Another VA Rectal Examination was performed in April 2002.  
The veteran complained of anal pain and discomfort; he also 
told the examiner that he had occasional stool seepage.  On 
examination, the doctor noted the following:

	. . . inspection of the anal area 
reveals two small inactive tags at 3 
o'clock and 6 o'clock.  Digital exam of 
the rectum reveals good sphincter tone, 
no tender areas to suggest a fissure.  
No cords to suggest hemorrhoids.  
Prostate bed empty.  An exam with an 
anoscope reveals no internal hemorrhoids 
or fissures.

DIAGNOSIS:  History of internal and 
external hemorrhoids surgically treated 
in the 70s with external tags and 
symptoms of recurrent irritation.

The examiner did not report unusual laboratory results that 
would suggest a more serious hemorrhoid condition.  

As a result of the veteran's request for a higher rating, 
his VA and private medical records were obtained and 
included in the claims folder for review.  Despite the 
veteran's contentions that his hemorrhoids have caused him 
much pain and problems over the years, the private and VA 
medical records do not corroborate those contentions.  That 
is, they are silent for treatment of hemorrhoids.  While 
they have noted, on occasion, that the veteran has 
hemorrhoids, or he complains about them, he has not 
undergone any post-service surgery to reduce the 
hemorrhoids.  They have not been classified as irreducible.  
They have not been labeled as being large or thrombotic.  

Another examination was accomplished in June 2003.  The 
examiner expressly noted that he did not reference the 
veteran's previous medical files.  Nevertheless, the 
examiner reported that the veteran complained of occasional 
bleeding as a result of hemorrhoids.  Yet, upon examination, 
the examiner wrote that he found multiple external 
hemorrhoidal tags.  

The Board notes that there was a substantial change in the 
law in November 2000 when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate the claim by means of the 
discussions in the original rating decision, the subsequent 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's Decision/Remand.  The 
appellant has been told that he needed to submit evidence 
supporting his assertions that his hemorrhoid disability was 
more disabling than currently rated.  

VA informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA through the issuance of a letter that 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran.  The VA also informed the 
appellant that it would request records and other evidence, 
but that it was the appellant's responsibility to ensure 
that the VA received the records.  Additionally, in order to 
ensure that an adequate evaluation of the veteran's 
disability was procured and before the VA, the veteran 
underwent evaluation of his rectal area in 2002.  In 
response to the various letters and telephone calls that 
have been made to the veteran with respect to the VCAA, the 
veteran, in June 2003, informed the VA that he did not have 
any additional evidence to support his appeal.  He asked 
that action be taken on his appeal based on the evidence of 
record.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO 
obtained the veteran's available VA and private medical 
treatment records.  The veteran was also provided a medical 
examination in order to assess the severity of the 
disability at issue.  Additionally, the veteran proffered 
testimony before the Board.  It seems clear that the VA has 
given the veteran every opportunity to express his opinions 
with respect to his claim; the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone a recent examination so that 
the VA would have a complete picture of the veteran's 
hemorrhoid disability.     

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant have been satisfied.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the 
most recent VCAA letter suggested that the veteran submit a 
response within 30 days, it is also noted that the veteran 
conceded, in a response dated June 2003, that he had no 
further evidence to submit and that he wanted a decision 
made on the merits of his claim as soon as possible.  The 
Board is of the opinion that the veteran's statement can 
reasonably be interpreted as a waiver of the one-year 
requirement stipulated by the Federal Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R., Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2003) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 (2003) requires that medical reports be interpreted in 
light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 (2003) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States 
Court of Appeals for Veterans Claims (Court), has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (2003).  With respect to the issue 
before the Board, the appeal does stem from a disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2003).

Hemorrhoids will be rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 7336 (2003), which states that a 
noncompensable evaluation is warranted for mild or moderate 
external or internal hemorrhoids.  A 10 percent evaluation 
requires large or thrombotic, irreducible hemorrhoids with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  

None of the presented evidence has shown that the veteran's 
hemorrhoids have caused persistent bleeding, fissures, or 
anemia.  Moreover, the evidence has failed to suggest that 
the veteran's hemorrhoids are irreducible, large, or 
thrombotic, with frequent recurrences.  In determining 
whether an increased evaluation is warranted, the VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Although the veteran has occasional hemorrhoids, the 
evidence fails to show that this condition is underrated.  
In other words, the veteran's condition does not meet any of 
the rating criteria needed for a compensable evaluation.  
Because there is no medical records or testimony indicative 
of a more serious hemorrhoid condition, an increased 
evaluation is not warranted, and the veteran's claim is 
denied.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2003).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003) 
in the first instance; however, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record 
and identify all potential theories of entitlement to a 
benefit under the law and regulations.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) (2003) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  In this case, there is no showing that the 
veteran's hemorrhoids have caused marked industrial 
interference or results in frequent hospitalizations.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).




ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002), was enacted.  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  VA also has a duty to assist 
the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims file reveals that since the enactment 
of the VCAA, the RO has not issued instructions to the 
veteran explaining how the VCAA is application to his claim 
for entitlement to service connection for a pulmonary 
disability secondary to asbestos exposure.  Moreover, a 
review of the claims folder does not indicate whether the 
veteran was specifically notified of the evidence he needed 
to supply and what VA would do in order to assist him with 
his claim.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV v. Sec'y of VA.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

As the case must be remanded for the foregoing reason, the 
veteran should undergo a pulmonary examination by the VA in 
order to determine whether he now has a pulmonary disability 
and whether it is related to his military service.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one"); see also 38 C.F.R. § 4.2 (2003) ("if 
the [examination] report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2003) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  In this 
instance, the veteran has claimed that he has a lung 
disorder and that it is related to asbestos exposure while 
he was in the US Navy.  Because a physician has not 
commented specifically on these contentions in relationship 
to the veteran's private medical records and needed 
asbestos-related laboratory testing, the claim is also 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  In 
particular, the RO should inform the 
appellant of the type of evidence 
required from him to substantiate his 
claims.  The appellant should also be 
informed that the RO will assist him in 
obtaining identified evidence, should he 
require such assistance.  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issues on 
appeal.

2.  The RO should contact the veteran 
and ask that he identify all sources of 
recent medical treatment received for a 
pulmonary disability since January 2002, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the 
medical records from all sources, 
including VA records, (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder.  The RO 
should obtain the following types of 
records:  notes, discharge summaries, 
consultations, laboratory findings, 
procedures and biopsies.  The RO should 
also obtain copies of any x-ray films of 
the veteran's lungs along with any 
tomographic reports of the chest.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  The RO should arrange for the 
veteran to have several chest 
radiographs made.  A designated "B 
reader" radiologist should then read 
these radiographs.  A "B reader" 
radiologist is one certified by 
examination to read and grade asbestos 
films.  If the radiologist determines 
that a high resolution computed 
tomographic examination of the chest is 
necessary in order to verify the 
diagnosis, this should be accomplished.  
All test results and findings should be 
included in the claims folder, along 
with a detailed analysis of those 
results and findings.  The claims folder 
and this Remand should be reviewed prior 
to any testing, and said review should 
be noted in the record.

4.  The RO should arrange for the 
veteran to be evaluated by an 
appropriate pulmonary specialist to 
determine the current nature and extent 
of any pulmonary disability that may be 
present.  The specialist should 
determine whether the veteran has benign 
pleural plaques, asbestos related 
pleural effusions, or mesothelioma, in 
addition to the clinical condition known 
as asbestosis.  [This condition is an 
interstitial lung disease manifested by 
a reticular-nodular pattern on chest 
radiograph, restrictive pulmonary 
function tests, and dry rales noted on 
chest physical examination].  All 
indicated special studies should be 
accomplished, if not medically 
contraindicated, and the examiner should 
set forth reasoning underlying the final 
diagnoses.  With regards to the 
pulmonary function test, the RO should 
request that the examiner interpret the 
data obtained from the evidence, 
including making a determination as to 
whether the veteran suffers from 
obstructive lung disease or restrictive 
lung disease or both.

The report of examination should contain 
a detailed account of all lung pathology 
found present.  In the course of the 
examination the specialist should take a 
detailed history of the veteran and any 
lung disability from which he claims he 
has suffered therefrom.  After examining 
the veteran and reviewing the claims 
folder, the examiner should express an 
opinion, based on the information 
provided, as to the correct pulmonary 
diagnoses.

If the veteran is found to have a 
pulmonary condition, the examiner should 
express an opinion as to its etiology, 
specifically, whether it is causally 
related to the veteran's military 
service.  In discussing whether any 
found disability is related to the 
veteran's military service, the examiner 
should opine whether any found 
disability is related to asbestos 
exposure.  If the examiner determines 
that the veteran does have a pulmonary 
disability but it is not related to 
asbestos exposure, and thus is contrary 
to an opinion proffered by a private 
physician, Dr. Hugh J. Mullin, in 
February 2001, the examiner should 
provide an opinion as to the cause of 
the lung disability.  Thus, the examiner 
should comment on any previous 
inconsistent diagnosis.  The claims 
folder and this Remand are to be made 
available to the examiner for review 
prior to the examination.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  The 
appellant is hereby notified that he has the right to submit 
additional evidence and argument on the matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



